ORDER
The petition for rehearing with suggestion for rehearing en banc is denied. Rehearing by the panel is also denied. The motion to certify the case to the Supreme Court of Minnesota is overruled. The panel opinion filed October 8, 1991, is hereby amended by adding footnote 11 to page 11, end of first full paragraph [946 F.2d 589, 594 (8th Cir.1991) ], after the words “foreclosure sale” as follows:
11. After this opinion was filed, the government has called to our attention that 38 U.S.C. § 1832(a)(4)(A) was amended in 1987 imposing a duty on the agency to provide notification to the veteran upon a showing of default. See 38 U.S.C.A. § 3732(a)(4)(A) (1991).